Robinson, J.
(concurring). This is an action under the Forcible Entry and Detainer Statute to recover possession of certain hotel property with big damages. On March 17, 1916, at the village of Parshall in the county of Mountrail, Mr.- Gagnon, the owner of the village hotel, leased the same to defendant Veum for one year from April 15th, 1916, with the right to hold for two years. The rental was $100 a month. On the back of the lease it was written that it should expire on November 15th, 1916, in case Gagnon had then sold the property and that the rent money should be paid to the credit of the new owner. Veum knew better than to think of buying hotel furniture and starting in the hotel business on a lease of six months. In case of a sale he counted on *569paying rent to the new owner. However, it seems that in November, the hotel business was looking up! and the plaintiff desired to cancel the lease and run the hotel himself, so on November 13, 1916, he served on Yeum a notice to this effect: I have sold the hotel property. Your term will expire on November 15, 1916, and I will then be prepared to take over possession for the new owner. The money is on deposit in the bank of Parshall to take over the furniture as provided in the lease and to refund to you any rent money you may have paid which extends beyond the 15th of November, 1916.
On receipt of the notice it seems Yeum suspected that Gagnon himself was the new owner for whom he desired to “take over possession,” and that he had merely made a bogus sale to himself or to some one for the purpose of terminating the lease. Hence, he refused to quit posses- • sion. If the plaintiff had made an actual bona fide sale, there was no reason why he should take over possession for the new owner. He should have given the name of the new owner and allowed him to take over possession for himself, or to deal with the tenant in possession.
In the district court the plaintiff filed a supplemental complaint demanding $2,350 damages for the use of the property at $200 a month. The court made an order overruling a demurrer to the complaint by striking out all the allegations of damages, and plaintiff appeals. The complaint does not state a cause of action, and it does show affirmatively that the plaintiff has no cause of action, except it be an ordinary action for the recovery of. rent at $100 a month, and he can have no such recovery in this action because it is not based on any failure to pay rent in accordance with the terms of the lease. The complaint fails to show a sale of the premises or a termination of the lease. It avers that the plaintiff leased to defendant the premises in question for one year from April 15, 1916, with the option of two years at $100 a month; that on November 15, 1916, the lease was terminated and canceled in accordance with its terms. The lease is made a part of the complaint and so is the alleged contract of sale, but the latter does not show a sale. It shows merely a conditional agreement to sell the property to one Austin for $7,000, the plaintiff to have control of the hotel property, to pay the necessary expenses of operating the same; to pay taxes, insurance, interest upon encumbrances, to make such improvements on the building as he may deem necessary; and to have general *570supervision and control over the matter of hiring and discharging all help employed on the premises. And in case of death of either party, the contract is to become null and void.
Under the alleged contract of sale which becomes null and void in case of death, the plaintiff retains absolute control" over the hotel property, the help employed in the hotel, and pays all expenses and receives the income. The purchaser works under the supervision of the seller .and as compensation receives a per cent of the receipts. He must account for every penny he receives and must not pay out a penny without the approval of the plaintiff. Manifestly, as a matter of law, such an arrangement does not constitute a sale. It must have been made to give the plaintiff a pretense for terminating the lease and taking over the property for himself as the new owner.
The complaint shows no cause of action under the lease or the Forcible Entry and Detainer’s Statute. Defendant is in possession under a valid lease which is good for two years from its date, unless the defendant fails or refuses to comply with its conditions, and unless a notice to quit is given and based on such failure; he cannot serve a notice to quit so as to make it of any force or effect in this action. There is no averment that defendant has refused to pay rent in accordance with the conditions of the lease. The action is not for any such failure or refusal.
The action is groundless and the litigation has been conducted in a vexatious manner. Hence, the order is affirmed with costs.